Advisory Action

As highlighted on the PTOL-303 form, the issues from the previous office action have not been completely overcome.  Specifically, the new matter rejection from the previous office action has been overcome.  The amendments to the drawings have been received and carefully examined.  Examiner appreciates and acknowledges that the level of clarity is far higher than compared to original disclosure.  However, the amendments to the drawings do not completely overcome the 112 (a) & (b) rejection from the non-final rejection that was sent out 06/03/2021. It is Examiners position that the overall quality of the drawings is still not at a level that allows for complete understanding of the exact surface features and characteristics.  Inconsistencies are still present, as certain features are seen in certain views but not shown in others.  In addition, the bottom surfaces still leave the question of depth as due to lack of additional disclosure, the exact understanding is left to conjecture.  


/Khawaja Anwar/
Design Patent Examiner, Art Unit 2912